Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 10/18/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a burden is more than the one elected figure.  In response, the examiner partially agrees.  The species shown in Figs. 1 and 2 will be considered together.  However, consideration of the other figures would require a burdensome search in the different areas related to the convex curved shape.
Applicant notes that claims 22 and 35 read on the elected species shown in Fig. 2.  Claims 22 and 25 require a 120 degrees which is not disclosed in Fig. 2 (p.[0023]).  However, since the species of Figs. 1 and 2 will be considered together only claims 23-24, 28-29 and 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
The requirement is still deemed proper and is therefore made FINAL.

Status as a Continuation Application
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/487,805, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The examiner does not find support for the angle of between 120 to 130 degrees (claim 33).  There is disclosed 120 degrees (p. [0019]) and 126-130 degrees (p. [0023]) but, there is no disclosure of 121-125 degrees.  Also, for possible future consideration, the examiner does not find support for the cap (claims 39-40) in combination with the flat non-bearing surfaces.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “three bearing portions”, “bearing points” and, “non-bearing portions”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 25-27 and 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the claims, it is unclear what are the meets and bounds of the “bearing points” because as best understood, it is the bearing surfaces which receive the torque and those surfaces would a part of the bearing portions so it is unclear what would be the “bearing points”.  In claim 31, it is unclear where there is an edge at the intersection of the non-bearing surfaces.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 25-27, 30-33 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garver (US 8,747,044).  Garver discloses a fastener comprising a threaded portion defining a longitudinal axis and a fastener head.  The head comprises exactly three equally spaced bearing portions/bearing points (840, 842, 844) each defined by two bearing surfaces (812, 814) intersecting at an edge (1074) which is extending parallel to the longitudinal axis; between the bearing portions are exactly three non-bearing portions (502, 504, 506) at a radial dimension less than the bearing portions/bearing points and which, in the embodiment of Fig. 16, are shown to be generally planer in a direction of the longitudinal axis.  The bearing surfaces are symmetrically arranged which intersect to define an angle of 120 degrees for engagement with a hex tool (paragraph bridging columns 5 and 6) where only any two bearing surfaces would be parallel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Garver as applied to claim 26 above, and further in view of Wilson (US 8,491,247).  Garver does not disclose the intersection angle of the bearing surfaces to be between 126-130 degrees.  Wilson discloses a fastener head with bearing surfaces (38) having an intersection angle of between 126-130 degrees (at 46; column 6, lines 14-17).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to make the intersection angle of the bearing surfaces in Garver with an intersection angle of 126-130 degrees as disclosed in Wilson because Wilson teaches it as an improvement for the transmission of torque.

Double Patenting
Claims 26, 35-36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 15 and 16 and claims 1, 4, 5 and 8-9 of U.S. Patent Nos. 11,028,870 and 10,690,168 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generis to what has already been claimed in the related applications.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677